Name: Commission Implementing Regulation (EU) NoÃ 737/2012 of 14Ã August 2012 on the protection of certain stocks in the Celtic Sea
 Type: Implementing Regulation
 Subject Matter: fisheries;  natural environment;  maritime and inland waterway transport
 Date Published: nan

 15.8.2012 EN Official Journal of the European Union L 218/8 COMMISSION IMPLEMENTING REGULATION (EU) No 737/2012 of 14 August 2012 on the protection of certain stocks in the Celtic Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fisheries resources through technical measures for the protection of juveniles of marine organisms (1), and in particular Article 45(1) thereof, Whereas: (1) In accordance with Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (2), the common fisheries policy must provide for coherent measures concerning the conservation, management and exploitation of living aquatic resources, including specific measures to reduce the impact of fishing activities on marine ecosystems and non-target species. (2) Article 45(1) of Regulation (EC) No 850/98 provides that, where the conservation of stocks of marine organisms calls for immediate action, the Commission may, in addition to or by way of derogation from that Regulation, adopt any measures necessary. (3) Advice received in June 2011 from the International Council for the Exploration of the Sea (hereinafter ICES) shows that discarding rates in the Celtic Sea, particularly of juvenile haddock and whiting, are high and increasing. Discarding fish before they have reproduced reduces the potential yield for future years and thus threatens the sustainability of the stocks. (4) Both the fleets targeting Norway lobster and the fleets using bottom trawls and seines to target mixed finfish have high levels of haddock and whiting discards due to the poor selectivity of the gears used. ICES also states that the cod stock is highly dependent on recruitment of fish, and that technical measures should be encouraged to reduce discards. With recent high recruitment in both haddock and whiting stocks in the Celtic Sea, discarding is expected to get worse this year. Consequently, ICES advises that technical measures should be introduced urgently to increase selectivity and reduce discards of haddock, whiting and cod. (5) It is therefore necessary to introduce the use of square-meshed panels to improve the size selectivity of the gears used and protect the juvenile fish entering the stock, whilst maintaining as much of the catches of target species as possible. Square-meshed panels have been shown to reduce fishing mortality significantly by allowing fish to escape and are an effective measure that can be introduced immediately. (6) In October 2011 the North Western Waters Regional Advisory Council (NWWRAC) issued advice that the current technical measures in the Celtic Sea should be improved to reduce discards, especially of haddock and whiting, by requiring the use of an appropriately positioned square-meshed panel of a specified size depending on the gear type and engine power of the vessel. (7) Therefore, the conservation of haddock and whiting stocks in the Celtic Sea require immediate action. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Scope 1. This Regulation shall apply to fishing vessels operating with bottom trawls or seines in the International Council for the Exploration of the Sea (ICES) divisions VIIf, VIIg and the part of VIIj that lies north of latitude 50 ° N and east of 11 ° W (hereinafter the Celtic Sea), where: (a) bottom trawls and seines are of single mesh size equal to or larger than 100 millimetres (hereinafter TR1 vessels); (b) bottom trawls and seines are of single mesh size equal or larger than 70 millimetres and less than 100 millimetres (hereinafter TR2 vessels); or (c) where the vessel using bottom trawls or seines has an engine power of less than 112 kilowatts (hereinafter low-powered vessels). 2. Paragraph 1 shall not apply to fishing vessels operating with beam trawls. Article 2 Technical measures 1. By way of derogation from point (a) of Article 7(1) of Regulation (EC) No 850/98, the following technical measures shall apply for vessels as referred to in Article 1: (a) TR1 and low-powered vessels shall use a square-meshed panel of a mesh size of at least 100 millimetres; (b) TR2 vessels shall use a square-meshed panel of a mesh size of at least 110 millimetres. 2. By way of derogation from point (a) of Article 7(2) of Regulation (EC) No 850/98, the square-meshed panel as referred to in paragraph 1 shall be placed into the top panel of the codend. The rearmost edge of the square-meshed panel, which is the part closest to the codline, shall be no more than 9 metres from the codline. Article 3 Onboard observer programme 1. Without prejudice to Commission Regulation (EC) No 665/2008 (3), each Member State whose vessels are concerned by the technical measures referred to in Article 2 shall immediately establish an onboard observer programme to record the effectiveness of those measures. In particular, the observer programme shall estimate haddock, whiting and cod catches and discards with a precision of no less than 20 %. 2. Member States shall submit to the Commission a report on the selective performance of the gear, including the total catches and discards of vessels subject to the observer programme no later than 15 October of each year in which the programme is implemented. Article 4 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. Article 2 shall apply from 26 September 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 125, 27.4.1998, p. 1. (2) OJ L 358, 31.12.2002, p. 59. (3) OJ L 186, 15.7.2008, p. 3.